Per Curiam.
The law of the case was fairly stated. There was scarce sufficient evidence of a contract to be left to the jury. But, permitting them to find a parol gift, if they should think proper, they were directed to inquire whether, as an inducement to expenditure, the gift had been, in fact, a prejudice to the donee. This put the cause on its true point. The improvements, as they are called, were at most equal in value only to a year’s rent, and the donee had the premises five years. Beside the improvements were not such as added to the permanent value of the land, consisting, as they did, in repairs of fences, and the erection of a shed for a cow-stable—expedients for present enjoyment, which can never be resorted to for an equity. These attempts to turn an experimental investiture of possession into a sale or gift executed, ai;e of such repeated occurrence, as to require the courts to hold a strict hand over them. There was nothing here to justify the inference of a gift in the first instance, or to take it out of the statute of frauds, if there had been one.
Judgment affirmed.